         Case: 1:21-cv-00746-DAP Doc #: 10 Filed: 05/10/21 1 of 5. PageID #: 84




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

 Besht Realty LLC as assignee of               )       CASE NO: 1:21-CV-00746
 Lakeview Apartments, LLC and/or               )
 Frederick Lakeview LLP,                       )       JUDGE DAN AARON POLSTER
                                               )
                  Plaintiffs,                  )       MAGISTRATE JUDGE WILLIAM H.
                                               )       BAUGHMAN, JR.
     v.                                        )
                                               )       MOTION TO DISMISS OF DEFENDANT
 Voyager Indemnity Insurance Company,          )       AMWINS ACCESS INSURANCE
 et al.,                                       )       SERVICES, LLC
                                               )
                  Defendants.                  )

          Defendant AmWINS Access Insurance Services, LLC (“AmWINS”) respectfully moves

the Court pursuant to Rule 12(b)(6), Fed. R. Civ. P., to dismiss the Complaint for failure to state a

claim upon which relief can be granted.

          AmWINS respectfully submits the attached Brief in support of this Motion to Dismiss.

                                              Respectfully submitted,

                                              /s/ Steven G. Janik
                                              STEVEN G. JANIK (0021934)
                                              CRYSTAL L. MALUCHNIK (0077875)
                                              JANIK L.L.P.
                                              9200 South Hills Blvd., Suite 300
                                              Cleveland, Ohio 44147
                                              (440) 838-7600 * Fax (440) 838-7601
                                              Email: Steven.Janik@Janiklaw.com
                                                       Crystal.Maluchnik@Janiklaw.com

                                              Attorneys for Defendant AmWINS Access Insurance
                                              Services




                                                   1
864004
         Case: 1:21-cv-00746-DAP Doc #: 10 Filed: 05/10/21 2 of 5. PageID #: 85




                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 Besht Realty LLC as assignee of               )       CASE NO: 1:21-CV-00746
 Lakeview Apartments, LLC and/or               )
 Frederick Lakeview LLP,                       )       JUDGE DAN AARON POLSTER
                                               )
                Plaintiffs,                    )       MAGISTRATE JUDGE WILLIAM H.
                                               )       BAUGHMAN, JR.
     v.                                        )
                                               )       MEMORANDUM IN SUPPORT OF
 Voyager Indemnity Insurance Company,          )       MOTION TO DISMISS OF DEFENDANT
 et al.,                                       )       AMWINS ACCESS INSURANCE
                                               )       SERVICES, LLC
                Defendants.                    )


    Defendant AmWINS Access Insurance Services, LLC (“AmWINS”) respectfully submits this

Brief in support of its Motion to Dismiss.

                                      I.     INTRODUCTION

    On February 24, 2021, Plaintiffs filed their Complaint in the Court of Common Pleas for Lorain

County, Ohio. On April 7, 2021, AmWINS removed this case to the United States District Court

for the Northern District of Ohio.

    Plaintiffs name AmWINS as a defendant in the caption of the Complaint, but in the body of

the Complaint specifically alleges that Plaintiffs’ claims are “against defendant Voyager Indemnity

Insurance Company, ISO Commercial Risk Services, Inc., and ISO Properties, Inc., (collectively,

‘Insurance Defendants’).” AmWINS is not one of the “Insurance Defendants”, and Plaintiffs have

not made any independent allegations against AmWINS. As such, the Complaint is virtually

devoid of any allegations of any kind or nature against AmWINS, and therefore should be

dismissed for failure to state a claim upon which relief can be granted.




                                                   2
864004
         Case: 1:21-cv-00746-DAP Doc #: 10 Filed: 05/10/21 3 of 5. PageID #: 86




    II.     PLAINTIFFS FAIL TO STATE A CLAIM UPON WHICH RELIEF CAN BE
                                     GRANTED.

    Under Rule 8(a), Fed. R. Civ. P., Plaintiffs’ Complaint must allege “a short and plain statement

of the claim showing that the pleader is entitled to relief.” In this regard, “where a complaint

alleges no specific act or conduct on the part of a defendant and the complaint is silent as to the

defendant except for his name appearing in the caption, the complaint is properly dismissed.”

Miller v. Roberts, No. 2:09-CV-00240, 2010 WL 11639751, at *2 (S.D. Ohio Jan. 11, 2010)

(quoting Smith v. Daley, 1991 WL 18428 [N.D. Ill, Jan. 31, 1991]). The rationale for this

conclusion is simple and straight forward: the caption identifies the case; the allegations identify

the defendants to the case. Hoffman v. Halden, 268 F.2d 280, 304 (9th Cir. 1959), overruled on

other grounds by Cohen v. Norris, 300 F.2d 24 (9th Cir. 1962); accord Miller, 2010 WL 11639751

at *3. Thus, where a complaint makes no allegations against a defendant, it fails to state a claim

upon which relief can be granted as to such defendant.

    Here, like in Miller, the Complaint is silent as to AmWINS, except for naming it as a Defendant

in the caption. In contrast, Plaintiffs not only specifically allege claims “against defendant

Voyager Indemnity Insurance Company, ISO Commercial Risk Services, Inc., and ISO Properties,

Inc. (collectively, ‘Insurance Defendants’)”, but also seek relief solely and exclusively from the

“Insurance Defendants”. Thus, Plaintiffs fail to “state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974 (2007); Ashcroft v. Iqbal,

556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009), as they have plead no factual content that “allows

the court to draw the reasonable inference that [AmWINS] is liable for the misconduct alleged.”

Ashcroft, at 678, 129 S. Ct. at 1949 (citing Twombly, at 556, 127 S. Ct. at 1964.). Plaintiffs

Complaint should therefore be dismissed.




                                                   3
864004
         Case: 1:21-cv-00746-DAP Doc #: 10 Filed: 05/10/21 4 of 5. PageID #: 87




                                      III.   CONCLUSION

         For the reasons set forth, Defendant AmWINS Access Insurance Services, LLC

respectfully moves the Court, pursuant to Rule 12 (b)(6), Fed. R. Civ. P., to dismiss the Complaint

for failure to state a claim upon which relief can be granted.

                                              Respectfully submitted,

                                              /s/ Steven G. Janik
                                              STEVEN G. JANIK (0021934)
                                              CRYSTAL L. MALUCHNIK (0077875)
                                              JANIK L.L.P.
                                              9200 South Hills Blvd., Suite 300
                                              Cleveland, Ohio 44147
                                              (440) 838-7600 * Fax (440) 838-7601
                                              Email: Steven.Janik@Janiklaw.com
                                                       Crystal.Maluchnik@Janiklaw.com

                                              Mail: Janik L.L.P.
                                              P.O. Box 470550
                                              Cleveland, Ohio 44147

                                              Attorneys for Defendant AmWINS Access Insurance
                                              Services




                                                 4
864004
         Case: 1:21-cv-00746-DAP Doc #: 10 Filed: 05/10/21 5 of 5. PageID #: 88




                                  CERTIFICATE OF SERVICE

         I hereby certify that the 10th day of May, 2021, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system. In addition, a copy was

served via regular U.S. Mail, postage prepaid, upon the following:

         ISO Commercial Risk Services, Inc.
         11222 Quail Roost Drive
         Miami, FL 33157-6596
         Defendant

         ISO Properties, Inc.
         11222 Quail Roost Drive
         Miami, FL 33157-6596
         Defendant



                                                 /s/ Steven G. Janik
                                                One of the Attorneys for Defendant AmWINS Access
                                                Insurance Services, LLC



                           CERTIFICATION PURSUANT TO
                        LOCAL RULE OF CIVIL PROCEDURE 7.1(f)

         Defendant AmWINS Access Insurance Services, LLC and undersigned counsel respectfully

certify that no Case Management Conference has been held to date, and that pursuant to Local Rule

7.1(f) the Brief In Support of Defendant AmWINS’ Motion to Dismiss adheres to the limitation of

20 pages for dispositive motions in standard cases.

DATE: May 10, 2021

                                                 /s/ Steven G. Janik
                                                One of the Attorneys for Defendant AmWINS Access
                                                Insurance Services, LLC



                                                   5
864004
